Citation Nr: 0401639	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Bell's palsy.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  By a decision 
issued in March 2001, the Board remanded the veteran's claim 
of entitlement to service connection for Bell's palsy.  The 
claim returned to the Board, and development was conducted by 
the Board.  The claim was remanded again by the Board in May 
2003, and now returns, again, to the Board for appellate 
review.

In his January 2000 substantive appeal, the veteran requested 
a hearing before the Board.  However, in February 2001, the 
veteran withdrew his request for a hearing before the Board.  
Appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained, and all relevant evidence 
of record has been considered. 

2.  The veteran failed to report for scheduled VA 
examinations in connection with his claim without good cause.

3.  There is no clinical evidence of record which establishes 
that the veteran has any current residual of a facial nerve 
injury or Bell's palsy diagnosed in service.




CONCLUSION OF LAW

The criteria for an award of service connection for Bell's 
palsy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contended, at his personal hearing conducted in 
October 2000, that he had been bothered by his facial nerves 
since his service.  In particular, he contended that he was 
entitled to service connection for Bell's palsy, since that 
disorder was diagnosed in service.  For purposes of reference 
only, and without reliance thereon, the Board notes that 
Bell's palsy is defined as paralysis of the facial nerve 
producing distortion on one side of the face.  Dorland's 
Illustrated Medical Dictionary 1215 (27th ed. 1988).

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, VA's duty to notify the veteran of the evidence 
and actions necessary to timely appeal the determinations and 
to inform him as to whether he had the burden of producing or 
obtaining evidence were met in several ways.  Initially, the 
veteran was informed of the enactment of the VCAA, and of his 
responsibilities and VA's responsibilities, in a letter 
issued by the RO in February 2001.  Following Remand of the 
claim, in August 2001, the RO again advised the veteran of 
the enactment of the VCAA and also asked the veteran to 
clarify what he was claiming.  The RO asked the veteran to 
describe the residuals of Bell's palsy he felt he still had 
and asked if he was asserting any residual of Bell's palsy 
other than impaired vision.  This RO letter also advised the 
veteran of the types of evidence which might substantiate his 
claim.  The Board notes that this letter was sent to the 
address most recently provided by the veteran, and there is 
no evidence that the letter was not delivered to the veteran.

However, the veteran did not respond to this letter.  In June 
2002, the RO issued a rating decision and supplemental 
statement of the case (SSOC) addressing the claim of 
entitlement to service connection for Bell's palsy on the 
merits, and denying that claim.  That SSOC advised the 
veteran that he had not responded to the request for more 
information.  The SSOC was returned as undelivered.  

In September 2002, the Board issued a letter advising the 
veteran that his appeal had been returned to the Board.  This 
letter was returned undelivered, but the returned envelope 
disclosed an address with an expired forwarding notice.  The 
Board re-mailed the letter to the new address.  There is no 
evidence that the re-mailed letter was returned to the Board.  

In October 2002, the Board determined that additional 
development should be conducted.  The Board directed that VA 
clinical records from August 1999 to the present be obtained, 
and directed that the veteran be afforded neurologic and 
ophthalmologic or other VA examinations as necessary to 
determine whether there were any residuals of the Bell's 
palsy incurred in service.  

In January 2003, the Board issued a letter to the veteran, at 
a new address, which advised the veteran as to what records 
the Board had requested, and advised the veteran that 
additional evidence was required.  In particular, the letter 
advised the veteran that he would be afforded VA examination, 
and advised the veteran that if he failed to appear for 
scheduled examination, his claim could be denied.  The letter 
included the text of the regulation at 38 C.F.R. § 3.655, 
identified as such.  There is no evidence that this letter 
was not delivered to the veteran.

The veteran was scheduled for examination in February 2003.  
The veteran signed a certified mail receipt card which 
reflects that he personally received the notice of the 
scheduled examination in early February 2003, about two weeks 
prior to the dates of the scheduled examinations.  The 
veteran did not report for the examinations.  

Following the Board's May 2003 Remand, the RO advised the 
veteran, in a SSOC issued in June 2003, of the status of his 
claim.  That SSOC was mailed to the address at which the 
veteran had accepted a February 2003 certified letter from 
VA.  There is no evidence that this SSOC was returned 
undelivered, although the Board's notice to the veteran of 
the May 2003 Remand, which had apparently been mailed to that 
same address, was retuned to the Board, undelivered, with a 
notation that there was no forwarding address.  The Board is 
unable to find any evidence of record of a more current 
address for the veteran.

The numerous communications of record, including the rating 
decisions, SOC, SSOCs, Board Remands, evidence development 
letters, and letters explicitly advising the veteran of the 
enactment of the VCAA, essentially complied with the 
requirements enacted by the VCAA and the case law 
interpreting the provisions of the VCAA.  

The Board notes that a claimant, in pursuing his appeal, has 
some responsibility to cooperate in the development of all 
facts pertinent to his claims, and the duty to assist is not 
a "one-way street," as observed in Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  While VA does have a duty to assist the 
veteran (appellant) in the development of his claim, that 
duty is not limitless.  In addition, failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991); see also 38 C.F.R. § 3.655.  There is no 
indication that additional relevant medical records could be 
obtained by VA.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claim 
may proceed, consistent with the VCAA.  In the absence of any 
response from the veteran when he received mail, and in the 
absence of any information from the veteran as to his current 
address, the record demonstrates that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran in this case.  

Applicable laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Where a veteran served continuously for 90 
days during a period of war or during peacetime service after 
December 31, 1946, and a chronic organic disease of the 
nervous system becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is awarded where there is (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service injury or 
disease and the current disability.  See generally Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.   See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

When a claimant fails to report for a scheduled medical 
examination without good cause scheduled in connection with a 
claim for service connection, the claim for service 
connection shall be based upon review of the evidence of 
record.  See 38 C.F.R. § 3.655 (2003).

Analysis

By a claim submitted in August 1999, the veteran sought 
service connection for facial nerve damage secondary to 
Bell's palsy.  The evidence of record at that time includes 
the veteran's service medical records.  

The veteran's service medical records include a Medical Board 
Examination report prepared in January 1979 and the summary 
of a hospitalization from November 1978 to January 1979.  The 
summary of that hospitalization discloses that the veteran 
developed a paralysis of the left facial nerve in January 
1979 secondary to Bell's palsy.  The summary noted that the 
condition showed about 30 percent improvement during 
hospitalization and was continuing to resolve.

By a letter issued to the veteran in August 1999, the RO 
advised the veteran that he should submit evidence that he 
continued to have Bell's palsy or a facial nerve disorder 
following his service discharge.  The veteran submitted the 
report of a private ophthalmologic examination.  That report 
reflects that the veteran provided a history of facial trauma 
and possible Bell's nerve palsy.  The examiner recommended 
that the veteran follow-up with additional neurologic 
examination.  

By a rating decision issued in October 1999, the veteran was 
advised that the September 1999 report of ophthalmologic 
examination was not new and material to reopen a claim for 
service connection for residuals of Bell's palsy because the 
issue had been previously considered at the time of a July 
1996 rating decision which denied entitlement to service 
connection for impaired vision.  The VA examination conducted 
prior to that rating decision found no residuals of Bell's 
palsy and found that the veteran's only vision defect was 
astigmatism.

At a personal hearing conducted before the RO in October 
2000, the veteran testified that he sustained a head injury 
during an altercation while hospitalized in service.  The 
veteran testified as to his belief that he had continued to 
have "trouble" with his facial nerves since that head 
injury, but he did not describe what the symptoms of that 
"trouble" were.  The veteran testified that the provider of 
vision care had told him that his seventh cranial nerve had 
been damaged.

In its May 2001 Remand, the Board noted that the record 
reflected that no rating decision prior to October 1999 
addressed the issue of service connection for Bell's palsy on 
the merits, and advised the veteran that new and material 
evidence was not required to reopen the claim.  On Remand, 
the RO issued a SSOC consistent with the Board's 
determination that the claim for service connection for 
Bell's palsy was a new claim.

The veteran was scheduled for VA examinations in February 
2003, but did not report for scheduled examination, although 
the record reflects confirmation, by a signature on a return 
receipt for mail, that the veteran received notice of the 
scheduled examinations in advance of the date scheduled for 
the examinations.  The record is devoid of any indication 
that the veteran has requested that VA examination be 
rescheduled.

VA inpatient and outpatient clinical records dated from 
August 1999 through August 2002 have been obtained.  Those VA 
clinical records include the discharge summaries of VA 
hospitalizations in April 1999, September 2000 through 
October 2000, January 2002 through February 2002, and in July 
2002.  These inpatient and outpatient VA records are devoid 
of any evidence of treatment of or diagnosis of residuals of 
Bell's palsy or of seventh facial nerve injury.  

The laws authorizing veterans' benefits provide benefits only 
where there is current disability, as identified by a medical 
diagnosis.  In the absence of medical evidence of current 
findings of Bell's palsy or facial nerve injury or some 
residuals thereof, service connection may not be granted for 
such disorders.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no medical evidence favorable to the claim, other 
than the in-service clinical records, which confirm that 
Bell's palsy was diagnosed during the veteran's service.  
However, the only post-service evidence favorable to the 
claim is the veteran's own testimony.  The veteran's 
testimony, because he is a layperson, cannot establish that 
he currently has residuals of the disorder diagnosed in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

Since this is a claim for service connection, the claim may 
be considered on the basis of the evidence of record, even 
though the veteran failed to report for scheduled VA 
examinations.  38 C.F.R. § 3.655.  However, there is no 
clinical evidence which establishes that the veteran has 
current residuals of Bell's palsy or facial nerve injury.  In 
the absence of any medical evidence establishing a current 
disability related to Bell's palsy diagnosed in service, the 
preponderance of the evidence is against the claim.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The claim must be denied.




ORDER

The appeal for service connection for Bell's palsy is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



